Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, 11, 16, 17, 19, 20, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Karampatsis (US 2019/0313469) in view of Kim et al. (US 2019/0090107; supported by Provisional app No. 62/558,393), hereinafter referred to as Kim.
Regarding claim 1,  Karampatsis teaches:
(Fig 2 shows UE and abstract shows V2X service) to:
determine a capability of the UE for supporting vehicle-to-everything (V2X) communication over a PC5 interface (fig 4 and related description in [0072] shows the UE sending UE capability information related to V2X capabilities and  [0070] shows that the UE may provide its capabilities such as V2X services using NR PC5);
generate a message to be transmitted to an access and mobility management function (AMF) to indicate the capability of the UE for supporting V2X communication over the PC5 interface ([0072]-[0073] shows the initial registration message is transmitted from UE to AMF and includes the capability information of the UE; [0070] shows that the UE may provide its capabilities such as V2X services using NR PC5); and
receive at least a V2X policy and V2X parameters for the UE from the AMF, wherein the V2X policy and V2X parameters for the UE are determined based on the capability of the UE for supporting V2X communication over the PC5 interface ([0083] shows the UE receiving authorization information that may include policy and parameters; [0070] shows that the UE may provide its capabilities such as V2X services using NR PC5 ).
Karampatsis does not specifically teach including configuration parameters for V2X communication over the PCS interface, and where the tV2X parameters include at least an expiration time for validity of the configuration parameter for V2X communication over the PC5 interface.
Kim teaches including configuration parameters for V2X communication over the PCS interface, and where the tV2X parameters include at least an expiration time for validity of the configuration parameter for V2X communication over the PC5 interface ([0143]-[0144] and [0825]-[0826]; “an expiration time for the validity of the configuration parameters for V2X communication over PC5”; supported by Provisional App No. 62/558,393 Page 9, Section 5.2.4).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the parameters to include an expiration time for validity as taught by Kim, since such a modification would allow the UE to effectively perform the V2X communication [0020].

Regarding claim 2, 20, The combined teachings of Karampatsis and Kim teaches:
further cause the UE to: store the received V2X policy and the V2X parameters; and
perform operations associated with the V2X policy and the V2X parameters (Kim [0143]-[0150] shows configuration parameters and policy info).
	The motivation is the same as provided in the rejection of claim 1.

Regarding claim 4, 11, Karampatsis teaches:
receive a registration accept message from the AMF ([0080] shows registration accept message).

Regarding claim 5, 16, 22, Karampatsis teaches:
wherein the PC5 interface is a Long Term Evolution (LTE) PC5 interface or a New Radio (NR) PC5 interface ([0069] shows both interfaces).

Regarding claim 6, 17, 23, Karampatsis teaches:
wherein the capability of the UE for supporting V2X communication is included in a registration request message or a non-access stratum (NAS) message ([0072] shows Registration request).

Regarding claim 9, Claim 9 is rejected for the same reasoning as given in the rejection of claim 1, since claim 9 is directed towards the AMF that corresponds to the CRM associated with a UE rejected in claim 1.

Regarding claim 19, Claim 19 is rejected for the same reasoning as given in the rejection of claim 1, since claim 19 is directed towards the apparatus to be used in a UE that corresponds to the CRM associated with a UE rejected in claim 1.

Claims 3, 7, 8, 10, 12-15, 18, 21, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Karampatsis (US 2019/0313469) in view of Kim et al. (US 2019/0090107; supported by Provisional app No. 62/558,393), hereinafter referred to as Kim in further view of Lee et al. (US 20190313359), hereinafter referred to as Lee.
Regarding claim 3, 14, 21,  The combined teachings of Karampatsis and Kim do not specifically teach: transmit results obtained from the operations performed by the UE to the AMF
transmit results obtained from the operations performed by the UE to the AMF (Lee, Fig 12B and 12 C shows 1280 “Result of the delivery of UE policies”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Lee, since such a modification would optimize information [0160]-[0162].

Regarding claim 7, 18, 24, The combined teachings of Karampatsis and Kim do not specifically teach: wherein the V2X policy and the V2X parameters are received in a V2X Policy container via a downlink (DL) NAS transport message
(Lee: [0125] shows “Alternatively, the V2X control function 1013 can send the mapping information to the terminal 1010 by using a NAS signaling message of the control plane”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Lee, since such a modification would optimize information [0160]-[0162].

Regarding claim 8, 12, 25, The combined teachings of Karampatsis and Kim do not specifically teach: wherein the V2X policy and the V2X parameters for the UE are determined by a Policy Control Function (PCF) or a V2X Control Function
Lee teaches wherein the V2X policy and the V2X parameters for the UE are determined by a Policy Control Function (PCF) or a V2X Control Function (Fig 12A and related description shows PCF determining policy and parameters using UDR).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Lee, since such a modification would optimize information [0160]-[0162].

Regarding claim 10, The combined teachings of Karampatsis and Kim do not specifically teach: retrieve the subscription data of the UE from a Unified Data Management
Lee teaches retrieve the subscription data of the UE from a Unified Data Management (Lee: Fig 12A 1240 shows retrieving information from the UDM).


Regarding claim 13, The combined teachings of Karampatsis and Kim do not specifically teach: request, by a parameter request message, the V2XCF or the PCF to provide the V2X policy and the V2X parameters, wherein the parameter request message includes the capability of the UE for supporting V2X communication; and receive the V2X policy and the V2X parameters from the PCF or the V2XCF
Lee teaches: 
request, by a parameter request message, the V2XCF or the PCF to provide the V2X policy and the V2X parameters (Lee: fig 12A 1230), wherein the parameter request message includes the capability of the UE for supporting V2X communication; and
receive the V2X policy and the V2X parameters from the PCF or the V2XCF (Lee: [0141] shows that message 1230 includes US policy container information received by the AMF from the terminal in 1210).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Lee, since such a modification would optimize information [0160]-[0162].

Regarding claim 15,   The combined teachings of Karampatsis and Kim do not specifically teach: notify the PCF or the V2XCF the results received from the UE; and forward the received results from the UE to the PCF or the V2XCF by “Namf EventExposure”, wherein EventID includes V2X Policy container received” and Eventlnformation includes a UE V2X Policy container
Lee teaches:

forward the received results from the UE to the PCF or the V2XCF by “Namf EventExposure”, wherein EventID includes V2X Policy container received” and Eventlnformation includes a UE V2X Policy container (Lee: Fig 12B and description in [0164]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Lee, since such a modification would optimize information [0160]-[0162].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2020/0178048) shows configuration parameters for V2X of PC5 [0487].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411